FILED
                           NOT FOR PUBLICATION
                                                                               OCT 28 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


SHANEE MARIE HAIRSTON,                           No.   19-16900

              Plaintiff-Appellant,               D.C. No. 3:18-cv-02809-RS

 v.
                                                 MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

              Defendant-Appellee.


                    Appeal from the United States District Court
                       for the Northern District of California
                     Richard Seeborg, District Judge, Presiding

                           Submitted October 23, 2020**
                             San Francisco, California

Before: HAWKINS, N.R. SMITH, and R. NELSON, Circuit Judges.

      Shanee Hairston appeals the district court’s order affirming the

Commissioner of Social Security’s denial of disability benefits. We have

jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      “We review the district court’s decision sustaining the [Administrative Law

Judge’s (“ALJ”)] denial of social security benefits de novo and can reverse only if

the ALJ’s findings are based on legal error or are not supported by substantial

evidence in the record.” Attmore v. Colvin, 827 F.3d 872, 875 (9th Cir. 2016).

1.    Substantial evidence supports the ALJ’s evaluation of the medical evidence.

The ALJ offered “specific and legitimate reasons that are supported by substantial

evidence in the record” for rejecting Dr. Forman’s and Dr. Tsang’s contradicted

opinions. See Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d 1155, 1164 (9th

Cir. 2008). The ALJ properly found that both opinions were inconsistent with the

record as a whole. 20 C.F.R. § 416.927(c)(4) (“Generally, the more consistent a

medical opinion is with the record as a whole, the more weight we will give to that

medical opinion.”).

      Further, the ALJ properly discounted the opinions because they were based

on an impairment that could be effectively controlled with medication. See Warre

v. Comm’r of Soc. Sec. Admin., 439 F.3d 1001, 1006 (9th Cir. 2006) (“Impairments

that can be controlled effectively with medication are not disabling for the purpose

of determining eligibility for SSI benefits.”).

      Additionally, the ALJ properly noted that Dr. Tsang only had three

appointments with Hairston before providing the severe limitations opinion. See 20


                                           2
C.F.R. § 416.927(c)(2)(i) (“Generally, the longer a treating source has treated [the

claimant] and the more times [the claimant] ha[s] been seen by a treating source,

the more weight [the ALJ] will give to the source’s medical opinion.”).

2.    The ALJ did not err in discounting Hairston’s testimony, because the ALJ

offered “specific, clear and convincing reasons” supported by substantial evidence.

See Trevizo v. Berryhill, 871 F.3d 664, 678 (9th Cir. 2017) (quoting Garrison v.

Colvin, 759 F.3d 995, 1015 (9th Cir. 2014)).

      First, “evidence of ‘conservative treatment’ is sufficient to discount a

claimant’s testimony regarding severity of an impairment.” Parra v. Astrue, 481

F.3d 742, 751 (9th Cir. 2007) (citation omitted). Second, “[c]ontradiction with the

medical record is a sufficient basis for rejecting the claimant’s subjective

testimony.” Carmickle, 533 F.3d at 1161. Here, the ALJ highlighted various

doctors’ opinions that contradicted Hairston’s subjective claims. See id.

3.    The ALJ did not err by failing to specifically include in the Residual

Functional Capacity (“RFC”) and the hypothetical question to the vocational expert

the finding that Hairston had moderate difficulties in maintaining concentration,

persistence, and pace. We have held that an ALJ is able to adequately capture a

restriction related to concentration, persistence, or pace where the RFC is

consistent with restrictions identified in the medical testimony. Stubbs-Danielson


                                           3
v. Astrue, 539 F.3d 1169, 1174 (9th Cir. 2008). Here, the ALJ found that, despite

Hairston’s moderate limitations in concentration, persistence, and pace, she is able

to perform “a full range of work at all exertional levels” with a “limitation to

simple, repetitive tasks and preclusion to public contact.” The limitation to simple

repetitive tasks adequately accounted for Hairston’s moderate limitations in

concentration, persistence, and pace. See id.

      Additionally, this finding is supported by the medical evidence. The State

agency non-examining psychologist, Dr. Hawkins, concluded that Hairston could

perform simple, repetitive tasks, despite her moderate limitations in concentration,

persistence, and pace. Further, as detailed above, the ALJ did not err in its analysis

of the medical evidence leading to the determination that Hairston could perform

simple repetitive tasks.

4.    The ALJ’s RFC and step-five findings are supported by substantial evidence,

because the ALJ reasonably weighed the record evidence and reasonably

accounted for all of Hairston’s limitations. Hairston’s arguments to the contrary are

simply derivative of her preceding arguments addressed and rejected above. Thus,

Hairston’s arguments fail. See id. at 1175–76.

      AFFIRMED.




                                           4